EXAMINER’S COMMENTS
This action is responsive to the Amendment filed on 03/03/2021. Claims 41-49, 51-53, and 46-65 are pending in the case. Claims 41, 56, and 60 are the independent claims.
The instant application appears to be related by overlapping subject matter to Application serial no. 15/949,909 filed 04/10/2018 having overlapping inventor and assignee (Notice of Allowance mailed on 03/26/2021). This application has been reviewed and the allowed claims are sufficiently distinct from the pending claims of the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Response
After reviewing Applicant’s response, Examiner reached out to Applicant’s representative via a telephonic interview (see attached PTO-413 Interview Summary) and explained how the claims as filed would be rejected. Applicant’s representative agreed to take another look at Examiner’s proposed allowable subject matter as explained in a previous action. During a subsequent electronic communication (see attached) an agreement was reached regarding language to bring the application in condition for allowance.
Applicant’s arguments have been carefully considered, but are moot in view of the Examiner’s Amendment to the record below.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record (claims) is attached. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kory Christensen on 03/25/2021.
To summarize, independent claims 41, 56 and 60, as well as dependent claims 52 and 65 as filed on 03/03/2021 have been further amended. Claims 49 and 51 have been canceled.


REASONS FOR ALLOWANCE
Claims 41-48, 52-53, and 56-65 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art of record, whether considered individually or in reasonable combination, fails to teach or suggest {paraphrasing} …positioning an inspection label on the selected anomalous event in the first timeline, displaying a second timeline comprising a first, second, and third time periods in separate horizontal rows representing subsets of the historical parameter data, wherein a moveable time window is displayed on one of the horizontal rows at a point determined by the inspection label in the first timeline…
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amy M Levy/Primary Examiner, Art Unit 2179